DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 07/27/2020.  
Claims 1-25 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 07/27/2020 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 17-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. (US 2016/0203080; hereinafter Bert) in view of Fahim et al. (US2019/0163583; hereinafter Fahim).
Regarding independent claim 1, Bert teaches A processor (Fig. 1, DAS host 160/180), comprising: a core ([0023], each DAS host 160/180 may replicate data among multiple storage controllers … run on powerful, multi-core processors); and a cache-coherent memory fabric coupled to the core (Fig. 1, cache 120/140 coupled to DAS host 160/180) and having: a primary cache agent (PCA) configured to provide a primary access path; and a secondary cache agent (SCA) configured to provide a secondary access path that is redundant to the primary access path ([0013], that storage controller 110 is actively managing logical volume 156 provisioned on storage devices 152-154 as the primary storage controller and storage controller 130 acts as a backup storage controller for logical volume 156. As I/O requests are issued by DAS host(s) 160/180 for logical volume 156, storage controller 110 caches data related to the I/O requests in cache memory 120 in accordance with any number of caching techniques. To ensure data integrity and efficient failover, it is desirable that the data in cache memory 120 is replicated at cache memory 140 for use by storage controller 130 in the event that storage controller 110 fails or otherwise becomes unavailable to manage logical volume 156),
Bert teaches coherency controller ([0022], without cache coherency processing/logic implemented in the backup storage controller for handling the replication…coherency logic may be performed at the host side with coherency manager 168/188), Bert does not explicitly teach the PCA has a coherency controller. 
In an analogous art of cache coherence, Fahim teaches wherein the PCA has a coherency controller configured to maintain data in the secondary access path coherent with data in the main access path ([0052], Coherent redundancy controller 706 comprises circuitry configured to provide detection or recovery from operational faults for mission-critical processes being executed by CPU 700; 
[0056], a request associated with a mission-critical application is duplicated among a first and a second shared agent 704 to be processed in parallel, independently; [0055]-[0057], Response comparator 714 is configured to receive and compare counterpart responses from shared agents 704…In response to a second response from a second shared agent 704 {secondary cache agent} to which the same request has been redundantly sent, a checksum is computed, and the results of the two checksum values are compared, with the comparison result being provided to flow control portion 708;
As shown in Fig. 7, the combination of Coherent redundancy controller 706 and one of Shared Agent, e.g., 704C, corresponds to applicant’s {primary cache agent} providing a primary access path; the second shared agent, e.g., 704D, where the same request has been redundantly sent, corresponds to applicant’s {secondary cache agent} providing a secondary access path).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Bert and Fahim before them, to incorporate Bert’s cache coherency processing/logic not implemented in the backup storage controller for handling the replication with Fahim’s cache coherency controller in primary cache agent (not in secondary cache agent). The motivation of doing so would be for the benefits of simplifying architecture and programming of storage controller and reducing exchanges of cache coherency information between the storage controllers (Bert, [0032], the replicated I/O may simply be moved into memory of the backup storage controller without issuing a separate I/O command to the backup storage controller).
Regarding independent claim 18, Bert teaches a method of processing ([0004]), … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 24, Bert teaches a processor (Fig. 1), comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 19 and 25, the combination of Bert and Fahim further teaches a redundant access manager provided at the core and configured to distribute an access request from the core to the PCA, and a redundant copy of the access request to the SCA (Bert, Fig. 1 & [0022], DAS hosts 160/180 implement DAS programming, an IOV driver 166/186 may issue an I/O to one controller (e.g., storage controller 110), and also move data that replicates the I/O to another controller (e.g., storage controller 130)… enables IOV drivers 166/186 to replicate data issued to a primary storage controller in the memory of the backup storage controller without cache coherency processing/logic implemented in the backup storage controller for handling the replication; Fahim, [0056], Request allocator 712 directs requests to shared agents 704 in accordance with coherent redundancy principles according to aspects of the embodiments. Accordingly, a request associated with a mission-critical application is duplicated among a first and a second shared agent 704 to be processed in parallel, independently).
Regarding claim(s) 3, the combination of Bert and Fahim further teaches wherein the cache-coherent memory fabric is configured to enable the core to access a memory having an address space divided into a safety memory address region and non-safety memory address region (Fahim, [0054], Criticality decision portion 710 is configured to determine, on a request-by-request basis, if a given request is associated with mission-critical operations. Accordingly, in one embodiment, criticality decision portion 710 access mission-critical address set 720, which may be a list of addresses or address ranges that are associated with mission-critical operations… select enhanced-safety processing for mission-critical applications by assigning addresses that are consistent with critical address set 720; [0055], In response to a request from one of cores 702 indicating an address associated with mission-critical operation, as determined by criticality decision portion 710, flow control portion 708 passes the request to request allocator 712 for coherent redundant processing), and the redundant access manager is configured to redundantly distribute the access request only if the access request is for access within the safety memory address region (Bert, Fig. 1 & [0022], DAS hosts 160/180 implement DAS programming, an IOV driver 166/186 may issue an I/O to one controller (e.g., storage controller 110), and also move data that replicates the I/O to another controller; Fahim, [0052], CPU 700 selectively applies these enhanced-safety operations to only the mission-critical processes, allowing non-mission-critical processes to be executed with higher compute performance).
Regarding claim(s) 4 and 20, in view of Bert, Fahim further teaches wherein the PCA comprises a cache controller configured to: select the access request, which is to be processed by the PCA ([0055], In response to a request from one of cores 702 indicating an address associated with mission-critical operation, as determined by criticality decision portion 710, flow control portion 708 passes the request to request allocator 712 for coherent redundant processing); and send an allocation signal to the redundant access manager ([0068], Super queue-core interface logic 810 is configured to determine whether an originated request from cores 702 is to be redundantly duplicated for a mission-critical process), wherein the redundant access manager is configured to, after receiving the allocation signal, send to the SCA the redundant copy of the access request ([0068], Super queue-shared agent interface logic 812 is configured to duplicate and assign requests to shared agents 704, and compute checksums of received responses and add them to super queue 806).
Regarding claim(s) 5, the combination of Bert and Fahim further teaches wherein the redundant access manager is configured to, after receiving from the SCA a global observation signal indicating that the SCA has completed processing the redundant copy of the access request, send to the PCA an allow-deallocation signal permitting the PCA to deallocate after completing its processing of the access request (Fahim, [0068], Super queue-core interface logic 810 is configured to determine whether an originated request from cores 702 is to be redundantly duplicated for a mission-critical process…may remove entries from super queue 806 at the successful completion of a request and response {a global observation signal}. [0057], In response to a second response from a second shared agent 704 {secondary cache agent} to which the same request has been redundantly sent, a checksum is computed, and the results of the two checksum values are compared, with the comparison result being provided to flow control portion 708; Upon the broadest reasonable interpretation, the successful completion responses includes an indication of completing redundant access request from secondary cache agent).
Regarding claim(s) 6 and 21, in view of Bert, Fahim further teaches a coherency checker provided in the PCA or the redundant access manager, and configured to detect faults in the coherency controller ([0052], Coherent redundancy controller 706 comprises circuitry configured to provide detection or recovery from operational faults for mission-critical processes being executed by CPU 700. Upon the broadest reasonable interpretation, Coherent redundancy controller 706 also serves as coherency checker because it detects the operational faults for mission-critical processes).
Regarding claim(s) 7 and 22, in view of Bert, Fahim further teaches a data comparator provided at the core, and configured to compare data read through the primary access path in response to the access request, with redundant data read through the secondary access path in response to the redundant copy of the access request ([0057], Response comparator 714 is configured to receive and compare counterpart responses from shared agents 704).
Regarding claim(s) 8, the combination of Bert and Fahim further teaches wherein the cache-coherent memory fabric comprises: a primary memory controller (PMC) coupled to at least the PCA; and a secondary memory controller (SMC) coupled to at least the SCA (Fahim, [0051], Shared agents 704 include various components that facilitate the operation of CPU 700 including, but not limited to, cache controllers (e.g., of shared cache unit(s) 106), ring 112, memory controllers (e.g., integrated memory controller unit(s) 114)).
Regarding claim(s) 17, Fahim further teaches wherein the cache-coherent memory fabric is configured to manage access requests for memory addresses allocated to safety-related applications ([0054], Criticality decision portion 710 is configured to determine, on a request-by-request basis, if a given request is associated with mission-critical operations. Accordingly, in one embodiment, criticality decision portion 710 access mission-critical address set 720, which may be a list of addresses or address ranges that are associated with mission-critical operations…it is the province of the OS or VMM to select enhanced-safety processing for mission-critical applications by assigning addresses that are consistent with critical address set 720).
Claims 9-10, 13, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. (US 2016/0203080; hereinafter Bert) in view of Fahim et al. (US2019/0163583; hereinafter Fahim) in view of Kumar et al. (US2011/0078384; hereinafter Kumar).
Regarding claim(s) 9, the combination of Bert and Fahim further teaches wherein the core is a first core and the redundant access manager is the first redundant access manager, and the processor further comprises: a second core; a second redundant access manager provided at the second core (Bert, Fig. 1, each DAS Host 160/180 comprising IOV Driver 166/186 and Coherency Manager 168/188);
a snoop filter provided in the PCA (Fahim, [0066], Transparent redundancy manager 802 comprises hardware components including … snoop queue 808; [0069], The contents of snoop queue 808 are used to prevent duplicated snoops originating from redundant shared agents 704 from being duplicated to cores 702; [0072], Snoop queue-core interface 814 is configured to forward non-redundant snoop requests to cores 702, receive and forward snoop responses from cores 702 to shared agents 704, and to clear entries from snoop queue 808 upon completion of a snoop request) and configured to, 
Bert and Fahim do not explicitly teach in response to receiving an access request from the first core, send a snoop request to the second core.
In an analogous art of cache coherence, Kumar teaches in response to receiving an access request from the first core, send a snoop request to the second core ([0009]-[0010], a home agent generally may snoop every caching agent or rely on a directory … to track a set of caching agents where data may reside … A caching agent (CA) wishing to acquire a cache line sends its request to a HA, which looks up the directory and sends snoops to only those CA's which the directory indicates may have cached copies of that line. If the directory knows that no cached copies exist, or that only shared copies exist and the request is for another shared copy, no snoops need be sent at all and the request is satisfied from memory).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Bert, Fahim and Kumar before them, to improve Fahim’s snoop filter in PCA with Kumar’s snoop filter (e.g., snoop directory) for the benefits of reducing the bandwidth requirement of snoops because a snoop request is only sent to the core having the requested access data (Kumar, [0011]).
The combination of further Bert, Fahim and Kumar teaches wherein if a snoop response includes dirty data, the PCA is configured to perform an implicit writeback (IWB) of the dirty data to the SMC (Fahim, [0069], a mechanism is configured to ensure that snoops from a single shared agent 704, which result in an implicit eviction from the level-2 cache, for example, is also forwarded to the counterpart agent 704 to ensure both images are updated; [0051], Shared agents 704 include …cache controllers (e.g., of shared cache unit(s) 106), ring 112, memory controllers (e.g., integrated memory controller unit(s) 114); Bert, [0032], processing at storage controllers 110/130 may be simplified as the replicated I/O may simply be moved into memory of the backup storage controller without issuing a separate I/O command to the backup storage controller;
Kumar, Fig. 4 & [0034], the primary HA sends a SnpInvOwn (e.g., indicating a snoop to invalidate the current owner) to CA0 on behalf of the RdInvOwn (e.g., indicating read for ownership) from CA1. In turn, the SnpInvOwn results in an implicit write back (RspIWb/WbIData, e.g. indicating CA0 is writing back dirty data) from CA0. The primary HA commits the write to primary memory (directory is E@CA1). In addition, the primary HA sends an NcWr to the slave HA. The slave HA commits the write to the slave memory (directory is U) and sends a Cmp (e.g., indicating completion) to the primary HA. Upon receiving the Cmp from the slave HA, the primary HA sends the DataE_Cmp to CA1 to complete the request).
Regarding claim(s) 23, Claim recites substantially the same limitations as in claim 9, and is therefore rejected for the same reasons set forth in the analysis of claim 9).
Regarding claim(s) 10, The combination of further Bert, Fahim and Kumar teaches further teaches wherein the IWB of the dirty data bypasses the SCA (Bert, [0032], processing at storage controllers 110/130 may be simplified as the replicated I/O may simply be moved into memory of the backup storage controller without issuing a separate I/O command to the backup storage controller).
Regarding claim(s) 13, the combination of Bert, Fahim and Kumar further teaches wherein if the access request is a write access request and the snoop response includes dirty data, the PCA is configured to perform an IWB of the dirty data to the PMC and the SMC (Fahim, [0069], a mechanism is configured to ensure that snoops from a single shared agent 704, which result in an implicit eviction from the level-2 cache, for example, is also forwarded to the counterpart agent 704 to ensure both images are updated; 
Bert, [0032], processing at storage controllers 110/130 may be simplified as the replicated I/O may simply be moved into memory of the backup storage controller without issuing a separate I/O command to the backup storage controller; Kumar, [0034], the SnpInvOwn results in an implicit write back (RspIWb/WbIData, e.g. indicating CA0 is writing back dirty data) from CA0. The primary HA commits the write to primary memory (directory is E@CA1). In addition, the primary HA sends an NcWr to the slave HA. The slave HA commits the write to the slave memory (directory is U) and sends a Cmp (e.g., indicating completion) to the primary HA).
Regarding claim(s) 15, the combination of Bert, Fahim and Kumar further teaches wherein the PCA is configured to write the written data to the PMC, and the SCA is configured to write the redundant copy of the written data to the SMC (Fahim, [0069], a mechanism is configured to ensure that snoops from a single shared agent 704, which result in an implicit eviction from the level-2 cache, for example, is also forwarded to the counterpart agent 704 to ensure both images are updated; Bert, [0032], processing at storage controllers 110/130 may be simplified as the replicated I/O may simply be moved into memory of the backup storage controller without issuing a separate I/O command to the backup storage controller; Kumar, [0034], The primary HA commits the write to primary memory (directory is E@CA1). In addition, the primary HA sends an NcWr to the slave HA. The slave HA commits the write to the slave memory (directory is U)).
Allowable Subject Matter
Claims 11-12, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138